Opinion,
Mr. Justice Sterrett:
This proceeding under the act of June 24, 1885, P. L. 152, is not according to the course of the common law. It is well settled that a writ of error does not lie in such cases, unless it is expressly provided for. No such provision appears to have *274been made either in that or any other act. It follows, therefore, that the questions intended to be raised are not properly before us. They may perhaps arise hereafter on writ of error to final judgment in the action of ejectment, in case the same is brought either within the time required by the act or after-wards, and the judgment is adverse to plaintiffs in error, but, inasmuch as there is nothing properly before us, at present, we forbear to express any opinion on the subject.
Writ of error quashed.